Case 0:19-cv-61140-BB Document 11 Entered on FLSD Docket 06/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 0:19-cv-61140-BLOOM/VALLE

 BLAKE TURIZO,
 Individually and on behalf of all
 others similarly situated,

                        Plaintiff,

 v.

 JIFFY LUBE INTERNATIONAL, INC., a
 Delaware corporation,

                        Defendant.
                                                  /

                    UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE JOINT SCHEDULING REPORT

         Defendant Jiffy Lube International, Inc. (“JLI”)1 files this Unopposed Motion for

 Extension of Time For the Parties to File a Joint Scheduling Report and Proposed Scheduling

 Order. In support, JLI states as follows:

         1.     Pursuant to the Court’s May 6, 2019 order (D.E. 4) (the “Order”), the parties’

 Joint Scheduling Report and Proposed Order are due on June 11, 2019.

         2.     JLI contacted Plaintiff’s counsel to confer on the Joint Scheduling Report and

 Proposed Order. In response, Plaintiff sent JLI a proposed Joint Scheduling Report on June 10,

 2019.

         3.     Undersigned counsel requests an extension until June 25, 2019, for the parties to

 submit the Joint Scheduling Report and Proposed Order so that JLI’s counsel may have sufficient

 time to review Plaintiff’s proposal with JLI and confer with Plaintiff’s counsel regarding edits.




 1
   JLI is not a proper party to this action and will be moving for dismissal for lack of personal
 jurisdiction.


                                                                                 US_ACTIVE-147382679.1-DASOX
Case 0:19-cv-61140-BB Document 11 Entered on FLSD Docket 06/11/2019 Page 2 of 3



        4.      This extension would allow the parties to submit a more thorough and accurate

 Joint Scheduling Report and Proposed Order.

        5.      This Motion is filed for good cause and not for purposes of delay.

        6.      Plaintiff does not oppose the relief requested here.

        For the foregoing reasons, JLI respectfully requests that the Court enter an order granting

 an extension of time until June 25, 2019 for the parties to file their Joint Scheduling Report and

 Proposed Scheduling Order.

                  LR 7.1 CERTIFICATE OF GOOD FAITH CONFERENCE

        I certify that counsel for JLI has conferred with Plaintiff’s counsel, who does not object to

 the relief sought here.

        Dated: June 11, 2019.

                                                      Respectfully submitted,

                                                      By: /s/ Daniel Alvarez Sox
                                                      Edward M. Mullins, Esq.
                                                      Florida Bar No. 863920
                                                      Email: emullins@reedsmith.com
                                                      Brandon T. White, Esq.
                                                      Florida Bar No. 106792
                                                      Email: bwhite@reedsmith.com
                                                      Daniel Alvarez Sox
                                                      Florida Bar No. 108573
                                                      Email: dsox@reedsmith.com

                                                      REED SMITH LLP
                                                      1001 Brickell Bay Drive, Suite 900
                                                      Miami, FL 33131
                                                      Telephone: (786) 747-0222
                                                      Facsimile: (786) 747-0299




                                                -2-
Case 0:19-cv-61140-BB Document 11 Entered on FLSD Docket 06/11/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that on June 11, 2019, I electronically filed the foregoing document with the Clerk

 of the Court using the CM/ECF system, which will send notification of such filing to counsel or

 parties of record, including:

 Jibrael S. Hindi, Esq.
 The Law Offices of Jibrael S. Hindi, PLLC
 110 SE 6th Street
 Ft. Lauderdale, FL 33301
 Telephone: (954) 907-1136
 Facsimile: (855) 529-9540
 Email: jibrael@jibraellaw.com
                                                                 /s/ Daniel Alvarez Sox
                                                                 Daniel Alvarez Sox, Esq.




                                                -3-
